DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

Claim Objections
Claim 3 is objected to because of the following informalities: on line 3, please define “TCI” as -- transmission configuration indicator --.  Appropriate correction is required.

Allowable Subject Matter
Claims 1, 2 and 6-15 are allowed.
Claims 3-5 would be allowable if rewritten to overcome the objections, set forth in this Office action.
The following is an examiner’s statement of reasons for allowance: The present invention is directed to CSI-RS and antenna sweeping. The closest prior art, US 2020/0366388 Kakishima et al disclose transmitting CSI-RS resources between a UE and a BS via antenna beams.  However, none of the prior art teach or suggest receiving, by user equipment, first indication information from a network device, wherein the first indication information indicates a first resource; determining, by the user equipment, a second resource, wherein the second resource and the first resource belong to a same resource set configured by the network device, and a first downlink reference signal is .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2019/0268088 Grant et al disclose configuring CSI-RS in different beams. US 2019/0261329 Park et al disclose CSI-RS and QCL with antenna ports. US 2020/0328792 Wei et al disclose mapping CSI-RS resources. US 2018/0262313 Nam et al disclose configuring CSI-RS.   
This application is in condition for allowance except for the following formal matters: 
See description above. 
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).                                                                                         September 10, 2021
/EVA Y PUENTE/                                                                                                                                              Primary Examiner, Art Unit 2632